     Case 1:15-cr-00288-NONE-SKO Document 544 Filed 01/07/21 Page 1 of 1


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     FRANCISCA GUISAR TORRES
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                  No. 1:15-cr-00288-NONE-SKO-4
12                          Plaintiff,
                                                  SEALING ORDER
13                v.
14     FRANCISCA GUISAR TORRES,
15                         Defendant.
16
17             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Exhibits B through D
18    to Defendant Francisca Guisar Torres’s Motion for Compassionate Release shall be filed under
19    seal until further order of the Court.
20
21    IT IS SO ORDERED.
22        Dated:       January 6, 2021
23                                                      UNITED STATES DISTRICT JUDGE

24
25
26
27

28

                                                    1
      Sealing Order
